Citation Nr: 0707221	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-14 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from March 1966 to 
March 1969.  The veteran also served on active duty in the 
Marines from April 1974 to August 1978.  There is a 
contention of active Marine Corps service beginning in June 
1971.  This has not been verified.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for PTSD.

A hearing was held before the undersigned Veterans Law Judge 
in November 2006.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from February 1967 to 
February 1968; and evidence of record does not confirm that 
he engaged in combat with the enemy.

2.  The probative medical evidence of record does not reflect 
a confirmed diagnosis of post-traumatic stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred as a result 
of military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.

In August 2003, VA received the veteran's claim of 
entitlement to service connection for PTSD.  In September 
2003, and prior to the initial unfavorable decision, the 
veteran was informed of the requirements of VCAA and VA's 
duty to assist him with the claim.  The veteran received 
additional correspondence in August 2005 that included 
content consistent with the provisions of VCAA.  

These notices discussed the information and evidence 
necessary to substantiate the claims for entitlement to 
service connection.  The veteran was also advised of VA's 
responsibility to obtain certain information and evidence on 
his behalf, and his responsibility to obtain and submit 
certain information and evidence on his own behalf, including 
additional medical records and other information to support 
the claim.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The Board is satisfied that VA has assisted the veteran in 
the development of his claim in accordance with applicable 
laws and regulations and thus will address the merits of this 
claim.  Any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
PTSD and has identified a number of specific non-combat and 
combat-related stressors alleged to have occurred during his 
Army service.  Specifically, the veteran claims to have 
assisted in the recovery of remains of four pilots killed in 
a helicopter crash during a training exercise.  He also 
claims to have witnessed a Vietnamese boy and soldier killed 
after the boy put a grenade into a Army jeep; being under 
several mortar attacks, including one in which a captain was 
killed; and being aboard a return flight to the U.S. which 
was fired upon by enemy combatants- all while serving in 
combat in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection for PTSD requires: 
(1) medical evidence diagnosing the condition, (2) credible 
supporting evidence that the claimed, in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (2006)

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran' military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2006); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). 

Initially, as it pertains to this claim for service 
connection for PTSD, the Board observes there is no competent 
evidence that the veteran has PTSD.  

Service medical records are negative for any treatment for 
psychiatric disorder or diagnosis of PTSD.  The veteran 
specifically denied trouble sleeping, frequent nightmares, 
depression, nervous trouble or excessive worry during his 
separation physical examination for the Army in January 1969; 
and during the pre-entrance physical examination in June 
1971.  

The Vet Center records, VA outpatient treatment records 
submitted into evidence do not show treatment for PTSD.  Vet 
Center records dated from September 2003 to November 2003 
reflect the veteran sought counseling for irritability.  
These records show the veteran denied any prior psychiatric 
treatment.  

Of record are VA outpatient treatment records dated from 
November 2004 to June 2006.  Included in these records is a 
November 2004 PTSD assessment by a social worker.  During the 
assessment, the veteran described the stressors that he 
experienced while in the Army.  The social worker indicated 
that she reviewed the two DD Form 214s supplied by the 
veteran, interviewed the veteran for 2 hours, and reviewed 
the veteran's PTSD questionnaire.  Based upon the veteran's 
reported symptoms which included: feelings of intense fear, 
helplessness or horror upon witnessing the stressor events; 
current auditory and visual hallucinations in the form of 
dissassociative episodes or flashbacks; depressed mood, 
anxiety, avoidance, irritability, decreased appetite, 
avoiding crowds, recurrent nightmares and other psychological 
symptoms- the social worker provided Axis I diagnoses of 
PTSD, severe; major depression, chronic; and alcohol abuse.  

VA outpatient treatment records, dated from November 2004 to 
May 2006, do not reflect any ongoing treatment for PTSD; and 
do not contain a confirmed diagnosis of PTSD, but rather note 
a history of PTSD "by records."  An October 2005 PTSD 
screening was negative.  

The veteran underwent a psychiatric evaluation for PTSD, by a 
VA psychiatrist, in March 2005.  His claims folder was 
reviewed in its entirety.  The examiner initially noted that 
the discrepancies between the service medical records and the 
veteran's currently reported symptoms were significant, as 
the veteran alleges he has experienced symptoms of PTSD since 
his service in Vietnam in 1967.  Following a complete 
assessment, the examiner determined that the veteran met the 
DSM-IV stressor criterion A-1.  He did not meet the DSM-IV 
stressor criterion A-2 though, because he denied feeling 
terrified or suffering intense fear, helplessness, or horror 
at the sights he alleged to have witnesses in Vietnam.  

The examiner further noted that there were major 
discrepancies between the service medical records, statements 
made during the November 2004 PTSD assessment, and the 
veteran's present statements.  He indicated that most of the 
veteran's problems were caused by his alcohol use and abuse, 
which have been ongoing since age 15.  He concluded that it 
was not likely that the veteran's claimed PTSD was caused by 
or was a result of military service.  After a complete 
psychological evaluation and review of the claims folder, the 
examiner's diagnoses were: Axis I disorder of alcohol-induced 
mood disorder, depressed; alcohol abuse; and alcohol 
dependence, with no conclusive evidence that the veteran 
suffered from PTSD as opposed to alcohol-induced problems.  

During the veteran's November 2006 travel board hearing, he 
testified as to events he found stressful during his service 
in the army.  When questioned by the undersigned as to dates, 
or more specific details regarding his unit, battalion, etc., 
he replied that he could not remember any of those details.  
He could not recall the names of any persons injured or 
killed during these events.  He stated that he never bonded 
with the soldiers in his fire department unit.   

After a review of the evidence, the Board finds service 
connection is not warranted for PTSD.  In this regard, the 
Board notes that there is no confirmed diagnosis of PTSD.  
The Board notes that this social worker did not review the 
veteran's medical history and service record as provided in 
the claims folder.  The November 2004 PTSD diagnosis was 
based solely on the veteran's self-reported and completely 
unsubstantiated history of events during his military 
service.  The Board is not required to accept the 
unsubstantiated opinions of a psychiatrist that alleges PTSD 
had its origins in service.  Wood v. Derwinski, 1 Vet. App.  
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the veteran's recitation of service history, and 
not his documented history, is not probative).  

Moreover, the Board observes this diagnosis was not provided 
in connection with a verified stressor.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD varies 
depending upon whether or not the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the claimed stressor is unrelated to combat, a 
veteran's lay testimony regarding the in-service stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  A medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  

As noted, the veteran alleges that his PTSD is the result of 
both combat and non-combat stressors.  In the instant appeal, 
the Board finds there is no credible evidence showing that 
the veteran "engaged in combat with the enemy."  The DD-214 
reflects that the veteran's military occupational specialty 
(MOS) was armor crewman.  While the records show he was 
stationed in Vietnam from February 1967 to February 1968, 
there is no record of awards or decorations for valor such as 
the Purple Heart or Combat Infantryman's Badge, or record of 
combat experience or injuries to otherwise show that the 
veteran had actual combat with the enemy.  Furthermore, 
despite attempts by VA to obtain information that could be 
used on his behalf, the veteran has presented vague details 
of the kind that cannot be verified.  

Absent from the record is lay evidence, such as statements 
from former platoon members or friends, to support the 
veteran's claim of combat experience.  Thus, the Board is 
satisfied that the veteran did not "engage in combat with 
the enemy."  As such his lay statements and testimony alone 
are not sufficient to establish the occurrence of the claimed 
stressor events.  Doran, 6 Vet. App. at 288-89.  

The veteran has indicated in his testimony and in statements 
to medical personnel, that he either does not know or is 
unable to recall the units in which he served, names of the 
alleged victims, former platoon members, or the specific 
locales in which he served in Vietnam- such that VA would be 
able to verify the stressors.  As noted, he also has not 
provided any information that could be used in an attempt to 
verify his claimed Vietnam stressors.  Without such 
corroboration of an in-service stressor, the November 2004 
diagnosis of PTSD has no probative value.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  

Finally, the only other evidence of record that the veteran 
has PTSD comes from his own unsubstantiated contentions.  The 
Board notes, however, that, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post- 
traumatic stress disorder, due to alleged in-service combat 
and non-combat stressors; have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of a confirmed PTSD medical diagnosis and 
verification of the alleged stressors - the doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


